Ireland, J.
(dissenting) — I concur with the majority that Michelle Snyder has not stated a cognizable claim for constructive discharge and that the summary dismissal of this claim should be affirmed. However, when considering the evidence and reasonable inferences therefrom in the light most favorable to Snyder, there are genuine issues of material fact as to her claims for intentional and negligent infliction of emotional distress and for failure to accommodate her mental disability. The summary dismissal of these claims should be reversed, and the case should be remanded for trial on the merits. Therefore, I dissent.
Facts
Michelle Snyder was hired by Medical Service Corporation of Eastern Washington (MSC), a health care insurance organization, as a case manager in January 1996. About four months after Snyder began work at MSC, Celestine *247Hall was hired to supervise the department. Hall, who was more than six feet tall and weighed 300 pounds, was physically intimidating to Snyder. Another MSC employee gave the following description of working conditions after Hall’s arrival:
From the time Celestine Hall became our supervisor, great tension and stress resulted. Celestine Hall was authoritarian, belligerent, and in everyone’s face. She would approach people at their desks and tower over them in a threatening manner. She was a large person and was physically intimidating. When she wanted the attention of a professional in the department, she spoke louder and louder, and more rapidly, raising her level of agitation to the point where the person she was addressing and those nearby were all upset.
Clerk’s Papers (CP) at 145.
Several employees—including three nurses and a social worker in the department—terminated their employment with MSC, citing Hall’s conduct as the reason for their resignations.
After a staff meeting on February 13, 1997, Hall confronted Snyder, poked her in the chest, and accused her of being insubordinate. Following this encounter, Snyder described herself as hysterical, crying, shaking, and extremely upset.
Snyder was given medication for her distress on the day of the encounter, and she took two weeks off work on the advice of her doctor. On February 26, Snyder’s physician informed MSC that she was not ready to return, and it was recommended that she remain off work for another two weeks.
On March 11, Snyder met with Dr. Norman Charney, medical director at MSC and Hall’s supervisor. Snyder explained that she had been diagnosed with posttraumatic stress disorder (PTSD) in 1987 or 1988. Snyder had received psychological counseling since 1986, and she had taken antidepressants since 1988.
Snyder informed Charney of the hostile and intimidating work environment she had been subjected to at MSC. She *248specifically requested that she be provided an opportunity to continue to work for MSC—in the same or another position—but not under Hall’s supervision. Charney told Snyder that he wanted her to return to work, but that she would be required to report to Hall. MSC did not place Snyder in a different position or allow her to report to another supervisor.
On April 10, Snyder was offered employment by another company if her physician released her to work. Her physician did release her to work without restriction, but did not release her to return to work under Hall’s supervision. Snyder submitted her resignation to MSC because she could not work with Hall. She began work for her new employer on May 1, 1997.
Employer Liability
“Vicarious liability, otherwise known as the doctrine of respondeat superior, imposes liability on an employer for the torts of an employee who is acting on the employer’s behalf.” Niece v. Elmview Group Home, 131 Wn.2d 39, 48, 929 P.2d 420 (1997).
“Generally, in order to hold an employer vicariously liable for the tortious acts of its employees, it must be established that the employee was acting in furtherance of the employer’s business and within the course and scope of employment when the tortious act was committed.” Henderson v. Pennwalt Corp., 41 Wn. App. 547, 552, 704 P.2d 1256 (1985). Whether an employee’s tortious act was performed within the scope of his or her employment “is a determination which necessarily depends upon the particular circumstances and facts of the case.” Kuehn v. White, 24 Wn. App. 274, 280, 600 P.2d 679 (1979).
“Normally, whether a supervisory employee acts within the scope of employment is a jury question . . . .” Mason v. Kenyon Zero Storage, 71 Wn. App. 5, 12, 856 P.2d 410 (1993). Whether a particular act falls within the scope of the supervisor’s employment depends on proof of the em*249ployer’s express direction, or on facts and circumstances that imply direction or authority. De Leon v. Doyhof Fish Prods. Co., 104 Wash. 337, 340, 176 P. 355 (1918).
The De Leon court focused on torts inflicted by a supervisory employee on a subordinate employee:
[W]here the [employer] has given a [supervisor] a general authority, and in the exercise of that authority the [supervisor] negligently or maliciously injures another, the act complained of was done in the course of his employment, and,
“the [employer] .... will be deemed to have consented to and authorized the act of the [supervisor], and he will not be excused from liability, although the [supervisor] abused his authority, or was reckless in the performance of his duty, and inflicted an unnecessary injury in executing his [employer’s] orders. The [employer] who puts the [supervisor] in a place of trust or responsibility, or commits to him the management of his business or the care of his property, is justly held responsible when the [supervisor], through lack of judgment or discretion, or from infirmity of temper, or under the influence of passion aroused by the circumstances and the occasion goes beyond the strict line of his duty or authority and inflicts an unjustifiable injury upon another.”[1]
Id. at 342 (quoting Rounds v. Del., Lackawanna & W. R.R., 64 N.Y. 129 (1876)). 2
Here, Snyder presented evidence that although MSC’s management had been given repeated notice of Hall’s abusive conduct, the employer failed to take action. This supports an inference that Hall was implicitly authorized to maintain discipline in this manner, and thus was acting within the scope of her employment and in furtherance of her employer’s business.
MSC, on the other hand, offered the following statement in an affidavit by Charney: “No supervisor of MSC is *250authorized to use physical force or threats in carrying out their duties on behalf of MSC. Any use of physical force or threats by a supervisor or any employee of MSC is outside the scope of their authority.” CP at 219.
Given the record before the trial court on the motion for summary judgment, there is a genuine issue of material fact as to whether Hall was acting on her employer’s behalf so as to subject MSC to liability for her conduct. As a threshold matter, the jury must find that Hall was acting on MSC’s behalf in order to hold the employer liable for any tortious acts the supervisor may have committed. This issue should not have been decided on summary judgment.
Intentional Infliction of Emotional Distress
To recover for emotional distress inflicted by intentional conduct, Washington plaintiffs must plead and prove the elements of the tort of outrage. The basic elements of outrage are: “(1) extreme and outrageous conduct; (2) intentional or reckless infliction of emotional distress; and (3) actual result to the plaintiff of severe emotional distress.” Rice v. Janovich, 109 Wn.2d 48, 61, 742 P.2d 1230 (1987) (citations omitted). Liability exists when the conduct in question is “ ‘so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.’ ” Grimsby v. Samson, 85 Wn.2d 52, 59, 530 P.2d 291 (1975) (quoting Restatement (Second) of Torts § 46 cmt. d).
The Court of Appeals stated: “Ms. Hall insulted, threatened, annoyed, showed unkindness, and acted with a callous lack of consideration. But this is not enough. We hold that the level of incivility demonstrated here does not reach a level to support a claim of outrage.” Snyder v. Med. Serv. Corp., 98 Wn. App. 315, 322, 988 P.2d 1023 (1999).
Viewing the evidence in the light most favorable to Snyder, this case is not merely about incivility, but rather *251involves threats, intimidation, and the assault of an employee by a supervisor. While mere insults and indignities do not support the imposition of liability, reasonable minds could differ as to whether Hall’s conduct was sufficiently extreme as to constitute outrage. Therefore, the summary dismissal of Snyder’s claim for intentional infliction of emotional distress should be reversed.
Negligent Infliction of Emotional Distress
“Negligence ... is conduct which falls below the standard established by law for the protection of others against unreasonable risk. It necessarily involves a foreseeable risk, a threatened danger of injury, and conduct unreasonable in proportion to the danger.” Hunsley v. Giard, 87 Wn.2d 424, 435, 553 P.2d 1096 (1976) (citing William L. Prosser, The Law of Torts § 43, at 250 (4th ed. 1971)). Each of these issues is a question of fact for the jury to resolve. Id. at 437.
The Hunsley court concluded “that the plaintiff who suffers mental distress has a cause of action; that is to say, the defendant has a duty to avoid the negligent infliction of mental distress.” Id. at 435. Even so, the court also stated that “[n]ot every act which causes harm results in legal liability.” Id. at 434. Some degree of emotional distress is a fact of life, and “the courts cannot guarantee a stress-free workplace.” Bishop v. State, 77 Wn. App. 228, 234, 889 P.2d 959 (1995). Our courts have followed the principle that employers’ handling of workplace disputes generally is not actionable:
The utility of permitting employers to handle workplace disputes outweighs the risk of harm to employees who may exhibit symptoms of emotional distress as a result. The employers, not the courts, are in the best position to determine whether such disputes should be resolved by employee counseling, discipline, transfers, terminations or no action at all.

Id.

*252Nevertheless, Washington courts have recognized a claim for workplace negligent infliction of emotional distress:
[Njegligent infliction of emotional distress is a cognizable claim in the workplace when it does not arise solely from racial remarks and does not result from an employer’s disciplinary acts or its response to a personality dispute.
Chea v. Men’s Warehouse, Inc., 85 Wn. App. 405, 407, 932 P.2d 1261, 971 P.2d 520 (1997), review denied, 134 Wn.2d 1002, 953 P.2d 96 (1998).3
Both this legal precedent and sound policy considerations dictate that an employer be held responsible when the negligent acts of its supervisor cause emotional distress to an employee and those acts exceed acceptable employee discipline or the employer’s reasonable response to a personality dispute.4
Based on relevant Washington case law, to hold an employer liable for the negligent infliction of emotional distress by its supervisor in the workplace, an employee plaintiff must prove the following elements: (1) the supervisor acted on the employer’s behalf; (2) the supervisor failed to act with reasonable care; (3) the supervisor’s acts exceeded acceptable employee discipline or the employer’s reasonable response to a personality dispute; (4) the supervisor’s negligent acts proximately caused injury to the plaintiff; and (5) the plaintiff’s emotional distress is manifested by objective symptoms.
MSC contends that the facts alleged by Snyder involve nothing more than personality conflicts and workplace disputes. However, a jury could reasonably find that Hall’s verbal threats and offensive touching constitute behavior *253beyond acceptable discipline or the reasonable response to a personality dispute.
While MSC represented in its employee handbook that the responsibilities of its supervisors include “promoting a safe and healthy work environment,” the employer allowed Hall’s interactions with her subordinates to be “authoritarian, belligerent, sarcastic, demeaning, and intimidating.” CP at 143, 252.
When viewed in the light most favorable to Snyder, the evidence supports assertions that Hall’s abusive behavior precipitated the resignations of professional staff members under her supervision and occasioned the disability of others.5 As a direct result of Hall’s actions, Snyder claims that she suffered aggravation of her depression and PTSD symptoms. Although MSC’s management received many complaints from the employees in Hall’s department, the character of the long-term relationship between the supervisor and her subordinates apparently remained unchanged.
The Chea court recognized that “an employer must be accorded latitude in making decisions regarding employee discipline.” 85 Wn. App. at 412. Trivial inflictions of emotional distress do not support this cause of action. But when a supervisor’s conduct in the workplace is serious and persistent enough to inflict severe emotional distress on an employee, that conduct may be found to be unreasonably dangerous—its risks outweigh the utility of the supervisor’s action. Merely rude or boorish behavior does not give rise to this cause of action, but Bishop should not be construed to protect a supervisor who allegedly assaulted an employee and threatened her life. If a supervisor’s acts are found to be not in the nature of acceptable employee discipline or not a reasonable response to a personality dispute, the employer *254can be held liable for inflicting emotional distress on its employee. In the case before us, the characterization of Hall’s acts should be within the purview of the trier of fact.
A plaintiff’s negligence claim is to be tested “against the established concepts of duty, breach, proximate cause, and damage or injury.” Hunsley, 87 Wn.2d at 434. A restriction on the issue of liability for negligent infliction of emotional distress “is the requirement that the mental and emotional suffering, to be compensable, must be manifested by objective symptomatology.” Id. at 436. This Court has held that the objective symptoms requirement is satisfied if the symptoms “constitute a diagnosable emotional disorder.” Hegel v. McMahon, 136 Wn.2d 122, 135, 960 P.2d 424 (1998). In the case before us, the record contains undisputed evidence that Snyder exhibited symptoms of anxiety, depression, and PTSD.
We must also consider the foreseeability of harm to the plaintiff. “[T]he plaintiff’s mental distress must be the reaction of a normally constituted person, absent defendant’s knowledge of some peculiar characteristic or condition of plaintiff.” Hunsley, 87 Wn.2d at 436. Until her meeting with Charney, Snyder did not mention her depression or diagnosis of PTSD to her employer. Therefore, Snyder may not predicate a claim for emotional distress on her undisclosed susceptibility to emotional injury.
There are genuine issues of material fact as to Snyder’s claim for negligent infliction of emotional distress. Therefore, the summary dismissal of this claim should be reversed.
Accommodation of Disability
Under the Washington Law Against Discrimination (WLAD), it is unlawful for an employer to discriminate against any person in the terms or conditions of employment because of a sensory, mental, or physical disability. RCW 49.60.180(3). The statutory protection from discrimination is to be liberally construed. RCW 49.60.020; Phillips *255v. City of Seattle, 111 Wn.2d 903, 908, 766 P.2d 1099 (1989). “An employer’s failure to reasonably accommodate the sensory, mental, or physical limitations of a disabled employee constitutes discrimination unless the employer can demonstrate that such accommodation would result in an undue hardship to the employer’s business.” Pulcino v. Fed. Express Corp., 141 Wn.2d 629, 639, 9 P.3d 787 (2000).
An accommodation claim presents two basic issues: (1) whether the employee was disabled within the meaning of the WLAD; and (2) whether the employer met its affirmative obligation to reasonably accommodate the disability. Id. at 640.
Disability
The federal cases, which the majority finds persuasive, are based upon interpretations of the Americans with Disabilities Act of 1990 (ADA). The ADA defines “disability” as “a physical or mental impairment that substantially limits one or more of the major life activities of [an] individual.” 42 U.S.C. § 12102(2)(A). Regulations interpreting the ADA define “major life activities” to include working. 29 C.F.R. § 1630.2G).
To be substantially limited in the major life activity of working, the ADA requires that one be regarded as precluded from more than a particular job. “The inability to perform a single, particular job does not constitute a substantial limitation in the major life activity of working.” 29 C.F.R. § 1630.2(j)(3)(i).
However, the ADA definition differs substantially from the disability definition of the WLAD. This Court has found that the “disability” element of an accommodation claim under the WLAD is satisfied when the claimant proves “that (1) he or she has/had a sensory, mental, or physical abnormality and (2) such abnormality has/had a substantially limiting effect upon the individual’s ability to perform his or her job.” Pulcino, 141 Wn.2d at 641. Because the definition of “disability” under Washington law is considerably broader than the definition under the ADA, it is *256improper to apply federal precedent based on the ADA to address the meaning of disability under state law.
Snyder suffers from a diagnosed mental disorder, and her condition distinguishes her from employees who have simple personality disputes with their supervisors.6 The WLAD prohibits MSC from discriminating against Snyder on the basis of her mental disability, just as the statute protects other workers from discrimination by employers on the basis of the employees’ sensory and physical disabilities.
Snyder declared that she suffered from PTSD, a mental disability, which caused her doctor to restrict her from working under the supervisor whose conduct triggered Snyder’s PTSD symptoms.7 MSC does not dispute that Snyder suffered from the diagnosed mental condition or that her condition substantially limited her ability to perform her job. MSC presented no evidence that Snyder was not disabled under the WLAD. Thus, Snyder satisfied the “disability” element of her claim.
Reasonable Accommodation
To trigger the employer’s duty to reasonably accommodate an employee’s disability, the employee must give the employer notice of that disability. Goodman v. Boeing Co., *257127 Wn.2d 401, 408, 899 P.2d 1265 (1995). Once an employee gives notice of a disability, as Snyder arguably did when she informed Charney that she had been diagnosed with PTSD, the burden shifts to the employer “to take ‘positive steps’ to accommodate the employee’s limitations.” Id.
“Reasonable accommodation . . . envisions an exchange between employer and employee where each seeks and shares information to achieve the best match between the employee’s capabilities and available positions.” Id. at 408-09. Here, the accommodation that Snyder sought was to be assigned to a new supervisor or to be transferred to another position with MSC.
Instead of determining whether assignment to a new supervisor or transfer to another position was feasible, it appears that MSC took no action. Charney told Snyder that he wanted her to return to work, but that she would be required to report to Hall. Snyder also testified that Charney told her “there are positions within MSC that I could work and do my same job and just not report to [Hall].” CP at 36. This testimony creates a question of fact for the jury as to the reasonableness of the employer’s response to Snyder’s request for accommodation.
Under the WLAD, the employer has the burden of proving that a requested accommodation would cause undue hardship. “[E]mployers have an affirmative obligation to reasonably accommodate the sensory, mental, or physical limitations of such employees unless the employer can demonstrate that the accommodation would impose an undue hardship on the conduct of the employer’s business.” Jane Doe v. Boeing Co., 121 Wn.2d 8, 18, 846 P.2d 531 (1993).
MSC made no showing that Snyder’s proposed accommodations—transfer to another position or permission to report to a supervisor other than Hall—would create an undue hardship for the employer. The failure to produce evidence of undue hardship should preclude entry of summary judgment in the employer’s favor.
*258Whether MSC reasonably accommodated Snyder’s disability and whether Snyder’s requested accommodations placed an undue burden on the employer are properly questions for the trier of fact.
Conclusion
Issues of material fact exist as to Snyder’s claims for intentional and negligent infliction of emotional distress and for failure to accommodate her mental disability. Accepting Snyder’s factual allegations as true and drawing all reasonable inferences therefrom in her favor should preclude summary judgment for the employer. The dismissal of these claims should be reversed, and the matter should be remanded for trial on the merits.
Alexander, C.J., and Johnson, J., concur with Ireland, J.

 The terms “employer” and “supervisor” have been substituted for the archaic “master” and “servant.”


 De Leon is cited with approval in Mason v. Kenyon Zero Storage, 71 Wn. App. 5, 12-13, 856 P.2d 410 (1993); Thompson v. Everett Clinic, 71 Wn. App. 548, 553, 860 P.2d 1054 (1993); Simmons v. United States, 805 F.2d 1363, 1369 (9th Cir. 1986).


 The Chea court’s clear articulation of the law concerning the negligent infliction of emotional distress in Washington renders the majority’s discussion of this tort in other jurisdictions superfluous.


 The Bishop court held as follows: “[AJbsent a statutory or public policy mandate, employers do not owe employees a duty to use reasonable care to avoid the inadvertent infliction of emotional distress when responding to workplace disputes.” Bishop v. State, 77 Wn. App. 228, 234-35, 889 P.2d 959 (1995). In articulating this holding, the Bishop court was presented with a case in which the plaintiff employee was not placed in physical peril. In addition, she did not produce evidence of any physical manifestations of her emotional distress.


 E.g., Gayle Andrews, an employee in the Care Management Department, stated that she “left MSC because of Celestine.” Clerk’s Papers (CP) at 149. Regina Pratt-West, an MSC nurse case manager, took a lengthy sick leave and stated as follows: “The majority of my health problems are, I believe, directly due to the personal attacks and stressful atmosphere I was subjected to by Celestine Hall.” CP at 148.


 The majority cites Weiler v. Household Fin. Corp., which states that “[n]ot every personal discomfort nor workplace embarrassment rises to the level of a recognized disability requiring accommodation under the law.” 101 F.3d 519, 526-27 (7th Cir. 1996). The statement does not apply to the instant case because Snyder has a recognized disability under the WLAD.


 As Amicus Curiae Washington Employment Lawyers Association notes in its brief, the American Psychiatric Association’s Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) recognizes posttraumatic stress disorder (PTSD) as an anxiety disorder. An essential feature of PTSD is “the development of characteristic symptoms following exposure to an extreme traumatic stressor involving direct personal experience of an event that involves actual or threatened death or serious injury.. . . The person’s response to the event must involve intense fear, helplessness, or horror.. .. The characteristic symptoms resulting from the exposure to the extreme trauma include persistent reexperiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.... [T]he disturbance must cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.” DSM-IV at 424.